Citation Nr: 0908620	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee with limitation of extension, 
currently rated as 40 percent disabling.  

2.  Entitlement to a separate evaluation for left knee 
limitation of flexion associated with left knee traumatic 
arthritis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability associated with left knee traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

The Board notes that the appellant filed the claim on appeal 
for an increased rating for post-operative residuals of left 
knee traumatic arthritis in April 2005.  In a February 2006 
rating decision, the agency of original jurisdiction (AOJ) 
increased the evaluation for left knee traumatic arthritis 
with limitation of extension to 40 percent, and assigned a 
separate 10 percent rating for instability of the left knee 
in association with left knee arthritis.  The Board notes 
that since the increase to 40 percent and the separate 10 
percent evaluation for instability did not constitute a full 
grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board notes that in addition to a separate 
rating for instability, separate ratings may be assigned for 
limitation of extension and limitation of flexion, and thus, 
in determining the degree of impairment due to the left knee 
disability, consideration must be given to separate 
evaluations.  

The appellant was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.  The appellant waived initial AOJ consideration of 
evidence submitted following the hearing.  


FINDINGS OF FACT

1.  Left knee traumatic arthritis does not result in actual 
limitation of extension to 45 degrees or less or the 
functional equivalent of limitation of extension to 45 
degrees or less.  

2.  Left knee flexion is limited to 30 degrees or less; 
flexion is not limited to 15 degrees or less.  

3.  Left knee instability is no more than slight.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
left knee arthritis with limitation of extension have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic Codes 5010-
5261 (2008).

2.  The criteria for a separate 20 percent rating, but no 
more, for left knee limitation of flexion have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.59, 4,71a, Diagnostic Code 5260 (2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letter to the Veteran, dated in May 2005, as well as the 
February 2006 statement of the case, satisfied the duty to 
notify provisions relating to the Veteran's claim for an 
increased rating for his service-connected left knee 
disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Moreover, there is 
no prejudice to the Veteran because the preponderance of the 
evidence is against the assignment of  increased disability 
ratings, beyond which has been granted in this matter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Specifically, prior to the final re-adjudication of the issue 
on appeal, the Veteran was notified, via the RO's May 2005 
letter, that he must submit, or request that VA obtain, 
evidence of the worsening of his disability.  Further, the 
RO's March 2006 letter notified the Veteran that the 
assignment of a disability rating included consideration of 
the impact of the condition and symptoms on his employment.  
Finally, the RO's February 2006 statement of the case 
informed him of the specific requirements to obtain a higher 
rating under the applicable diagnostic codes, and the RO's 
May 2005 letters herein provided notice of the different 
types of evidence available to demonstrate the above.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Prickett, 20 
Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the Veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the February 2006 
statement of the case.  Accordingly, the Veteran can be 
expected to understand what was needed to support his claim.  

Moreover, the Veteran's statements submitted in support of 
his claim demonstrate his having actual knowledge in 
understanding that his condition needs to be worse to support 
his claim.  In addition, the Board notes that the severity of 
the Veteran's condition, including its effect on his 
employment, has been adequately addressed in his multiple VA 
examinations during the course of this appeal.  Based on the 
above, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided 
with multiple VA examinations, most recently in October 2007, 
to ascertain the severity of his service-connected left knee 
disorder.  In this regard, the Board notes that the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports, to include the October 2007 report, are 
thorough and supported by VA outpatient treatment records.  
The October 2007 examination in this case is adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  In sum, the claimant was provided the information 
necessary such that any defective pre-decisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. § 
4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

The terms "slight," "moderate," and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, the VA must evaluate all the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The February 2006 rating decision reflects that the 
appellant's left knee arthritis is rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5261.  In addition, a separate 10 percent evaluation has been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
left knee instability.  The appellant asserts that a higher 
evaluation is warranted for his left knee disability, and the 
Board must evaluate the evidence of record since the filing 
of the claim for an increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Based on a review of the evidence in this case, the Board 
finds that a rating in excess of 40 percent under Diagnostic 
Code 5261 for traumatic arthritis with limitation of 
extension is not warranted.  In that regard, the Board notes 
that while the October 2007 VA examination report reflects 
extension limited to 30 degrees with additional loss on 
repetitive motion warranting the assigned 40 percent 
evaluation, on VA examination in June 2005, extension was to 
20 degrees, a March 2006 record reflects extension to 10 
degrees, and on VA examination in January 2007, extension 
lacked 20 degrees of full extension.  Thus, a higher rating 
under Diagnostic Code 5261 is not warranted.  

In addition, the Board notes that while a March 2006 x-ray 
examination report shows severe tricompartmental degenerative 
changes, with bone-on-bone phenomenon in the medial 
compartment, the evidence does not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension to 45 degrees.  The Board notes that 
a July 2008 record shows extension to 0 degrees, and while 
additional loss of motion was noted with repetition in 
October 2007, no additional limitation following repetitive 
use on motion and no additional limitation during flare ups 
was noted on VA examination June 2005.  In addition, the 
January 2007 VA examiner noted that range of motion did not 
produce any weakness, fatigue, or incoordination and no 
additional loss of range of motion with repetitive movement 
was specifically noted.  

Further, while additional loss of motion was noted with 
repetition on VA examination in October 2007, the report 
specifically notes no weakness, fatigability or loss of 
coordination during or following three repetitions.  In 
addition, while complaints in association with walking, 
standing and weightbearing for more than 10 minutes were 
noted in the October 2007 report, a December 2007 record 
reflects physical therapy, to include stationary bicycling 
for up to 40 minutes a day five days per week, and swimming.  
In addition, a July 2008 record notes extension to 0 degrees, 
and a September 2008 record notes a normal gait and no 
ambulatory aid.  The Board finds that the degree of 
impairment due to left knee traumatic arthritis with 
limitation of extension is no more than 40 percent disabling.  
The Board notes that the 40 percent disability evaluation 
assigned herein contemplates impairment in earning capacity, 
including loss of time from exacerbations due to the service-
connected left knee disability.  38 C.F.R. § 4.1 (2008).  
Thus, a rating in excess of 40 percent is not warranted for 
traumatic arthritis with limitation of extension under 
Diagnostic Code 5261.  

In addition, the Board notes that separate ratings may be 
assigned for limitation of extension and limitation of 
flexion.  In this regard, the Board notes that while flexion 
was 110 degrees on VA examination in June 2005, to 100 
degrees in a March 2006 VA record, and 60 degrees in a 
private May 2006 record, a January 2007 VA examination report 
notes flexion to minus 100 degrees due to pain and in October 
2007, flexion was to 30-60 degrees with additional loss 
following repetition.  Thus, the Board finds that a separate 
20 percent rating is warranted for limitation of flexion 
under Diagnostic Code 5260.  

The Board finds that a rating in excess of 20 percent is not 
warranted for left knee limitation of flexion.  While an 
October 2007 VA examiner reported that the appellant had a 
severe limp favoring the left knee, a September 2008 record 
notes a normal gait.  Regardless, the Board finds that a 20 
percent evaluation, but no higher, is warranted for 
limitation of flexion under Diagnostic Code 5260.  The 
competent evidence does not establish actual limitation of 
flexion or the functional equivalent of limitation of flexion 
limited to 15 degrees or less.  

The evidence of record shows that the appellant does not have 
ankylosis.  Thus, a higher rating is not warranted under 
Diagnostic Code 5256.  

As noted, the AOJ has assigned a separate 10 percent 
evaluation under Diagnostic Code 5257, which pertains to 
recurrent sublimation or lateral instability.  The Board 
finds that a higher rating is not warranted under Diagnostic 
Code 5257.  While records, dated in June 2005, reflect that 
the appellant was wearing a knee brace, no instability was 
specifically noted, and instability noted on VA examination 
in June 2005 was specifically noted to be slight.  The Board 
notes that while a restraining knee brace was noted on VA 
examination in October 2007, no varus or valgus laxity was 
noted, and the report notes stable medial and collateral 
ligaments, stable anterior and posterior cruciate ligaments, 
and stable medial and lateral meniscus.  Thus, the Board 
finds that a higher rating is not warranted under Diagnostic 
Code 5257.  

A determination as to whether the degree of impairment 
requires competent evidence.  The appellant is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as the 
degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent, objective medical findings as to the degree of 
impairment.  The reports of examination are detailed, based 
on reliable principles, and supported by treatment records.  

The Board notes that in June 2008, the appellant stated that 
he was seeking a 60 percent evaluation for the left knee.  In 
that regard, the Board notes that the 40 percent evaluation 
based on arthritis and limitation of extension, together with 
the separate 20 percent rating for limitation of flexion 
assigned herein and the 10 percent evaluation assigned for 
left knee instability results in a combined rating of 60 
percent.  

In sum, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
left knee traumatic arthritis with limitation of extension 
and against an evaluation in excess of 10 percent for left 
knee instability, and consequently, the benefits sought on 
appeal in that regard are denied.  The evidence is, however, 
in favor of a separate 20 percent rating based on left knee 
limitation of flexion.  To that extent, the appeal is 
granted.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the appellant's left knee disability has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The Board notes that while the 
record, to include the October 2007 VA examination report 
notes arthroscopic surgery of the left knee, there is no 
competent evidence of frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards as contemplated by 38 C.F.R. § 3.321(b)(1).  In 
addition, the June 2005 VA examination report notes that was 
retired, and there is no competent evidence of marked 
interference with employment due to the left knee disability.  




ORDER

A rating in excess of 40 percent for left knee arthritis with 
limitation of extension is denied.

A separate 20 percent rating is granted for limitation of 
flexion of the left knee, subject to the controlling 
regulations applicable to the payment of monetary benefits, 
to include the amputation rule.  38 C.F.R. § 4.68 (2008).

A rating in excess of 10 percent for left knee instability is 
denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


